Citation Nr: 1330169	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection bilateral hearing loss and tinnitus; that rating action also denied entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder without psychotic features.  

The Veteran has both a paper claims file and a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  As discussed below, there are pertinent documents contained in the Virtual VA file that have not yet been reviewed by the AOJ in connection with the issues on appeal.  Other development is also necessary for a fair adjudication.  As such, any further development or adjudication of this matter should take into account the existence of this paperless claims file.   

The issue of entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder without psychotic features is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2009 from the RO to the Veteran which was issued prior to the RO decision in May 2009.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for her conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran served on active duty from January 1964 to February 1967.  His DD Form 214 reflects that his military occupational specialty was supply specialist, and his military personnel records indicate that he was Ammo handler.  On the occasion of his enlistment examination in January 1964, an Audiological examination revealed pure tone thresholds of 5 (20), 5 (15), -5 (5), and -5 (0) decibels in the right ear, and -5 (10), 5 (15), 10(20), and 5 (10) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  A separation examination, dated in November 1966, revealed pure tone thresholds of -10 (5), -10 (0), -10 (0), and -10 (-5) decibels in the right ear, and -10 (5), -10 (0), -10 (0), and -10 (-5) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) The service treatment reports do not reflect any complaints, diagnoses or treatment for tinnitus or hearing loss.  

Post service treatment records dated from July 1999 through March 2008 are completely silent with respect to any complaints, diagnoses or treatment for hearing loss or tinnitus.  

The Veteran's claim for service connection for hearing loss and tinnitus (VA Form 21-4138) was received in March 2009.  Submitted in support of the claim was the report of an audiogram and statement from Dr. Angela Shelton, dated in February 2009.  Dr. Shelton noted that the Veteran was seen in her office for an Audiological evaluation.  At that time, the Veteran reported that he spent 3 years as a supply clerk for an Artillery unit in the military; he complained of difficulty hearing and reported constant tinnitus in both ears.  The Veteran denied any other medical problems with his ears.  Dr. Shelton noted that air and bone conduction tests showed a moderate sloping to a severe sensorineural hearing loss bilaterally.  Dr. Shelton stated that the pattern of loss in the high frequencies was consistent with noise exposure.  

Received in March 2009 were VA progress notes dated from April 2008 to March 2009.  In March 2009, the Veteran was seen for an Audiology consultation for possible hearing aids.  

The Veteran was afforded a VA Audiological evaluation in April 2009, at which time it was noted that the Veteran served in the army as an ammunition handler and supply clerk.  The Veteran indicated that he was responsible for supplying 155 Howitzer ammunition to the artillery crew.  He reported being exposed to the large artillery guns firing on a daily basis; he also reported exposure to small fire arms and mortars.  He denied the use of hearing protection.  As a civilian, the Veteran reportedly worked for six years as a welder for a road construction firm.  He stated that he was responsible for the repair and maintenance of the equipment used.  For an additional 25 years, the Veteran reportedly worked as a self-employed welder; he denied any occupational or recreational noise exposure.  He denied any family history of hearing loss and he denied any history of ear disease or head/ear trauma.  The Veteran also reported constant tinnitus over the past 25 years.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
65
LEFT
15
20
30
55
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss, moderate to moderately severe in the right ear and mild to moderately severe in the left ear.  The VA examiner stated that the current bilateral hearing loss and tinnitus are less likely as not caused by or a result of military noise exposure.  The examiner reviewed the audiometric examinations at entry and separation from service and explained that both examinations documented normal hearing (the overall change revealed improved test findings).  It was noted that the Veteran denied having or having had ear nose or throat problems on the Report of Medical History at separation from service.  

Received in February 2010 were VA progress notes dated from April 2009 through December 2009.  These records do not reflect any complaints of or treatment for hearing loss or tinnitus.  

In July 2012, additional VA progress notes were uploaded to the Virtual VA eFolder, dated from June 2011 through July 2012.  These records show that the Veteran received follow up evaluation of his hearing loss.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Hearing Loss.

The Veteran seeks service connection for a bilateral hearing loss disability.  The Veteran argues that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the Veteran has a current hearing loss disability as defined by VA regulations.  His DD 214 for this period of service shows that he worked as a supply clerk and ammunition handler; as such, exposure to noise is found to be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Thus, the evidence shows that the Veteran has a current bilateral hearing loss disability and that there was an in-service event that could have caused the disability.  However, a preponderance of the evidence is against a finding of a nexus between the current hearing loss and the in-service exposure to noise.  

As noted, the available STRs reflect that the Veteran's hearing at the time of his separation in November 1966 was documented as being within normal limits.  See Hensley  v. Brown, 5 Vet. App. 155, 156 (1993).  The first post-service clinical documentation of hearing loss is dated in April 2009, more than 32 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity.  Further, there is no credible lay evidence of chronicity and/or continuity of defective hearing since service.  The normal separation examination, the Veteran's denial of ear nose and throat problems on the Report of Medical History at separation, and the silence of the record for decades after separation from service is more reliable evidence regarding onset.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  When the Veteran initially filed a claim for compensation in 2005, he made no mention of hearing loss.  The Board finds it likely that if he had defective hearing at the time that he thought was related to service, he would have included it in his claim since he was aware of the VA compensation program.  For these reasons, any implied claim that hearing loss had its onset in service is not credible.  Moreover, the April 2009 VA audiologist specifically opined that the Veteran's current hearing loss was less likely as not aggravated by or caused by military noise exposure.  

There is no evidence that sensorineural hearing loss was present during the one-year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, as noted above, bilateral sensorineural hearing loss was evidently first diagnosed in April 2009, years after the Veteran left military service.  

The Board notes that there is a conflict in the medical evidence.  Dr. Shelton stated that the pattern of loss in the high frequencies was consistent with noise exposure and inferred that hearing loss was related to military noise exposure.  However, he did not review the Veteran's claims folder, including the Veteran's service treatment records and claims file.  There was no explanation for the normal findings in service, the Veteran's denial of ear nose and throat problems at the time of his service discharge or the long period of time between service and the initial clinical findings of hearing loss.  On the contrary, the VA examiner reviewed the record and cited to the negative findings in service and the Veteran's clinical history.  The VA opinion is consistent with the Veteran's history and the available record, and consequently it is far more probative as to etiology.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In sum, while there is evidence of a current bilateral hearing loss and there was exposure to noise while in service, service connection must be denied because there is a clear preponderance of the evidence weighs against the finding of a nexus between the current hearing loss disability and the in-service exposure to noise.  The implication by the private examiner is outweighed by the well-supported VA opinion.  

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss is denied.  

B.  Tinnitus.

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

As noted above, the Veteran's military personnel records indicate that he was an ammo handler and a supply clerk.  Consequently, the Board accepts that the Veteran was exposed to noise in-service and has a current diagnosis.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in November 1966, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in April 2009, over 32 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Rather, following a VA examination in April 2009, the VA audiologist opined that that the current tinnitus is less likely as not aggravated by or caused by military noise exposure.  

The Veteran has not claimed that he has had tinnitus since service.  As noted above, he did not report tinnitus in service or at the time of his discharge from service.  The examination of the ears at service discharge was normal and the Veteran denied having or having had ear nose and throat problems.  On the VA examination, he indicated that tinnitus had been present for about 25 years or about 17 years after service discharge.  To the extent the Veteran is claiming that his exposure to excessive noise in service caused his tinnitus, his claim is not competent evidence.  Relating noise exposure in service to tinnitus, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

In summary, while the evidence of record shows that the Veteran has tinnitus, there is no reliable evidence of tinnitus in service, and no competent evidence attributing current tinnitus to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The Veteran contends, in essence, that the symptoms of his service-connected PTSD are more severely disabling than are reflected by the 50 percent rating currently assigned.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a service-connected disability is worse than when originally rated and the available evidence is too old for an adequate evaluation of his current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2013) (noting that reexaminations are required if evidence indicates there has been a material change in a disability).  In his substantive appeal (VA Form 9), dated in March 2010, the Veteran maintained that the April 2009 VA examination was inadequate and did not reflect the severity of his psychiatric disorder.  The service representative has argued that the many lay statements from the Veteran's family, friends and co-workers clearly explained the severity of the Veteran's PTSD.  As the April 2009 VA examination is more than four years old, a new VA examination is warranted to determine the current severity of the Veteran's PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a new medical examination is required when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition).  

The Board further notes that, following the February 2010 Statement of the Case (SOC), medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in July 2012.  VA regulations provide that, upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (the Veteran may waive waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after VA medical records dating from June 2011 through July 2012 were added to Virtual VA in July 2012.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.  

In light of the discussion above, and to ensure full compliance with due process requirements, these issues are hereby REMANDED to the RO via the AMC, in Washington, D.C., for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for PTSD.  After securing the necessary releases, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran given opportunity to obtain them.  

2.  The AOJ must schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and all records on Virtual VA must be made available to the examiner and reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should describe all findings in detail.  The examiner should assign a numerical code under the GAF scale.  The findings of the examiner should address the level of social and occupational impairment attributable to the veteran's PTSD.  A complete rationale should be provided for all opinions and conclusions expressed.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should review the record, to include all evidence in the both physical and Virtual claims file that has not previously been addressed in the most recent statements of the case (SOC) of record, and re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond. 

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


